DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 2/17/2021 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 9/1/2021 and 9/1/2021 have all been considered and made of record (note the attached copy of form PTO – 1449). (Note: The information disclosure statement filed in this case fails to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information already of record or being made of record in the application. Applicant has cited over 150 references for consideration. The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner).
Double Patenting
3.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 11 in U.S. Patent No. 9,149,182 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application corresponds to the patented claim as follows:
Instant application 17/249,026
Regarding claim 474,an optical coherence tomography instrument comprising: an eyepiece for receiving at least one eye of a user; at least one target display visible through said eyepiece; a light source that outputs light that is directed through the eyepiece to the user's eye; an interferometer configured to produce optical interference using light reflected from the user's eye; an optical detector disposed so as to detect said optical interference; and electronics coupled to the target display and said detector and configured to provide an output based on optical coherence tomography measurements obtained using said interferometer, wherein said electronics are further configured to monitor a gaze of the user by tracking detectable structures of the at least one eye and conduct an extraocular motility test based on the gaze of the user.   
U.S.Patent 	No. 9,149,182 B2
Regarding claim 11, An optical coherence tomography system for providing a self- administered scan, the system comprising: an eyepiece for receiving at least one eye of a user; a light source that outputs light that is directed through the eyepiece into the at least one eye of the user; an interferometer configured to produce optical interference using light reflected from the at least one eye of the user; an optical detector disposed so as to detect the optical interference; electronics coupled to the detector and configured to provide an output based on optical coherence tomography measurements obtained using the interferometer; and an auto-focus lease-lens configured to focus the instrument based on the detected optical interference, wherein the scan is configured to be activated by the user.

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 474-479, 482-490,492 and 493 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (2007/0171363 A1) in view of Podoleanu et al (2004/0036838).
Regarding claim 474,Chen et al discloses (refer to figures 1-4) an optical coherence tomography instrument (100)  comprising: an eyepiece for receiving at least one eye of a user; at least one target display(130)  (paragraph 0030) visible through  eyepiece; a light source (141) (paragraph 0029) that outputs light that is directed through the eyepiece to the user's eye; an interferometer configured to produce optical interference using light reflected from the user's eye; an optical detector (150) (paragraph 0029) disposed so as to detect said optical interference; and electronics coupled to the target display (130) and said detector (150) and configured to provide an output based on wherein said electronics are further configured to monitor a gaze of the user by tracking detectable structures of the at least one eye and conduct an extraocular motility test based on the gaze of the user (paragraph 0055 -paragraph,  0057).
Chen et al discloses all of the claimed limitations except optical coherence tomography measurements obtained using interferometer and eyepiece.
optical coherence tomography measurements obtained using interferometer and eyepiece.
 Podoleanu discloses an optical coherence tomography measurement obtained using interferometer (40) and eyepiece (figure 2a).
 It would have been obvious to one of ordinary skill in the art at the time invention was made to provide interferometer and eyepiece in to the Chen et al tomography measurement system for the purpose of improving efficiency of scanning devices as taught by Podoleanu (paragraph 0015).   
Regarding claim 475, Chen et al discloses wherein the electronics are further configured to enable the user to self-administer the extraocular motility test user (paragraph 0055 -paragraph, 0057).  
Regarding claim 476, Chen et al discloses wherein the electronics are further configured to conduct the extraocular motility test on two eyes simultaneously (figures 1-4).  
Regarding claim 477, Chen et al discloses wherein the electronics are further configured to conduct the extraocular motility test on one eye and then on the other eye (paragraph 0055 -paragraph 0057).   
Regarding claim 478, Chen et al discloses wherein the at least one target display (130) is configured to display fixation targets configured to move to predetermined positions to test extraocular motility (paragraph 0055 -paragraph, 0057).  
Regarding claim 479, Chen et al discloses, wherein the instrument (110) is configured to instruct the user to follow the fixation targets throughout the extraocular motility test (paragraph 0055 -paragraph 0057).  
Regarding claim 482, Chen et al discloses wherein the instrument is further configured to output results of the extraocular motility test (paragraph 0055 -paragraph 0057)..  
Regarding claim 483, Chen et al discloses wherein the extraocular motility test comprises measuring the extent of movement of the at least one eye in various directions of gaze (paragraph 0055 -paragraph 0057).    
Regarding claim 484, Chen et al discloses (refer to figures 1-4) an optical coherence tomography instrument (100)  comprising: an eyepiece for receiving at least one eye of a user; at least one target display  (130) visible; a light source (141) (paragraph 0029) that outputs light that is directed through the eyepiece to the user's eye; an interferometer configured to produce optical interference using light reflected from the user's eye; an optical detector disposed so as to detect said optical interference; and electronics coupled to the target display and  detector and configured to provide an output based on optical coherence tomography measurements obtained, wherein  electronics are further configured to monitor a gaze of the user by tracking detectable structures of the at least one eye using the optical coherence tomography measurements and conduct a functional test based on the gaze of the user (paragraph 0055 -paragraph 0057).
Chen et al discloses all of the claimed limitations except optical coherence tomography measurements obtained using interferometer and eyepiece.
Podoleanu discloses an optical coherence tomography measurement obtained using interferometer (40) and eyepiece (figure 2a).
 It would have been obvious to one of ordinary skill in the art at the time invention was made to provide interferometer and eyepiece in to the Chen et al tomography measurement system for the purpose of improving efficiency of scanning devices as taught by Podoleanu (paragraph 0015).   
Regarding claim 485, Chen et al discloses wherein the electronics (110) (figure 2) are further configured to enable the user to self-administer the functional test.  
Regarding claim 486, Chen et al discloses wherein the electronics (110) (figure 2) are further configured to conduct the functional test on two eyes simultaneously (shown in figure 2).  
Regarding claim 487, Chen et al discloses wherein the electronics (110) (figure 2) are further configured to conduct the functional test on one eye and then on the other eye.  
Regarding claim 488, Chen et al discloses wherein the electronics (110) (figure 2) are configured to automatically detect strabismus based on the optical coherence tomography measurements.  
Regarding claim 489, Chen et al discloses wherein the at least one target display (130) (figure 1) is configured to display fixation targets configured to move to predetermined positions to test extraocular motility.  
Regarding claim 490, Chen et al discloses wherein the at least one display (130) is configured to display stationary fixation targets to conduct a fixation stability test.  
Regarding claim 492, Chen et al discloses wherein the instrument is configured to output results of the of the functional test (paragraph 0055 -paragraph 0057).
Regarding claim 493, Chen et al discloses wherein electronics (110) (figure 1) are configured to monitor the subject's gaze by performing iris plane analysis, pupillary analysis. or foveal or fixation verification.  
Allowable Subject Matter
5.    Claims 480 ,481 and 491 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter:  wherein the electronics are further configured to combine measurements from the extraocular motility test to deduce potential underlying cranial nerve palsies and   
 wherein the electronics are further configured to compare data from the extraocular motility test to a database to determine patterns of deviation and the electronics are further configured to compare data from the functional test to a database to generate a risk assessment.  


Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/3/2022